Title: To Benjamin Franklin from [Vergennes], [on or after 24 May 1782]
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


[on or after May 24, 1782]
Si les deux jeunes gens qui doivent joindre Made. Ogle sont américains, et s’ils ne sont pas au service de l’angre. [angleterre], ils pourront sans inconvénient habiter Boulogne; le Commandant de cette Ville est deja prèvenu.
Made. Newenham n’a pas besoin de passeport pour entrer en france; Elle aura seulement l’attention de ne point faire son séjour dans un port de mer.
 
Addressed: A Monsieur / Monsieur franklin, Ministre / plénipre. des Etats-unis / de Vergennes.
Notation: Madme. Newenham
